                                            Case 3:19-cv-06129-SI Document 21 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELROY PEDRO GOMEZ,                                 Case No. 19-cv-06129-SI
                                   8                    Petitioner,
                                                                                            ORDER DENYING CERTIFICATE OF
                                   9             v.                                         APPEALABILITY
                                  10     WILLIAM “JOE” SULLIVAN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          The petition for writ of habeas corpus was denied and judgment entered on October 16, 2020,

                                  14   and petitioner’s earlier-filed request for appointment of counsel was denied on October 20, 2020.

                                  15   Petitioner thereafter filed a notice of appeal from the October 20, 2020 order, and identified specific

                                  16   alleged errors in that order. This matter was referred by the U.S. Court of Appeals for the Ninth

                                  17   Circuit to the undersigned for the limited purpose of determining whether to issue a certificate of

                                  18   appealability as to the October 20, 2020 order. A certificate of appealability will not issue. See 28

                                  19   U.S.C. ' 2253(c). This is not a case in which “jurists of reason would find it debatable whether the

                                  20   petition states a valid claim of the denial of a constitutional right and that jurists of reason would

                                  21   find it debatable whether the district court was correct in its procedural [ruling]” in the October 20,

                                  22   2020 order. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).          The denial of the certificate of

                                  23   appealability is without prejudice to petitioner seeking a certificate from the United States Court of

                                  24   Appeals for the Ninth Circuit.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 4, 2020

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
